UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7468


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LIONEL ELIZAH WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:90-cr-00149-RGD-2; 2:13-cv-00005-RGD)


Submitted:   September 14, 2015             Decided:    October 19, 2015


Before MOTZ and     KEENAN,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lionel Elizah Williams, Appellant Pro Se. Elizabeth Marie Yusi,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Lionel Elizah Williams seeks to appeal the district court’s

order    denying        his       Fed.     R.        Civ.     P.        60(b)     motion        for

reconsideration of the district court’s order dismissing his 28

U.S.C. § 2255 (2012) motion as successive.                               The order is not

appealable      unless        a    circuit          justice        or     judge       issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability           will     not       issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief   on    the    merits,      a     prisoner         satisfies       this    standard      by

demonstrating        that     reasonable            jurists    would          find     that     the

district      court’s      assessment       of       the    constitutional            claims    is

debatable     or     wrong.        Slack     v.      McDaniel,          529   U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and    that       the    motion       states    a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Williams has not made the requisite showing.                                  Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                     We

dispense      with    oral        argument       because       the       facts        and     legal

                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3